DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/22 has been entered.

Response to Arguments
Applicant's arguments filed 03/24/22 have been fully considered but they are not persuasive. 
On pages 4-5 regarding prior art rejections Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees but notes that a further rejection is made in light of claim amendments. See below. 


Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is missing connection words within the claim (e.g. “and”).
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103  as being unpatentable over Gray (US 20080300634 A1) in view of Dauster et al. (US 20100179602 A1) hereinafter known as Dauster. 
Regarding claim 1 Gray discloses a spinal fusion system comprising:
an interbody device (110) having a leading end, trailing end, and opposed bone contacting sides extending therebetween (leading end is shown on the right in figure 1; the trailing end is attached to the bone plate; the two sides are represented by items 127, 130), the trailing end defining a threaded opening extending towards the leading end (Figure 4 item 140; Abstract “threaded cavity”);
a bone plate (105) having inner and outer surfaces and defining a first bone screw opening (120) and a connection screw opening extending therethrough (195); and
a connection screw (115) having a head (shown in Figure 3 item 115) integrally connected to a threaded shaft (threads seen in Figures 1 or 2a-c; see also Abstract: the connection screw “attachment member” is received in a threaded cavity; Figures 2, 16 show the screw/shaft being integral), the head being positioned within the connection screw opening of the bone plate (Figure 1) such that the shaft/head of the screw are rotatable about a longitudinal axis thereof (Abstract) but are prohibited form translational movement relative to the bone plate (Figure 1-3 show the connection between the screw 115 and the plate 105 and [0050] describes the screws all being coupled to the plate to allow rotation. No structure exists which would enable translational movement between the plate and screw once screwed in place.), 
the threaded shaft extending from the screw opening (Figures 1, 4) and being configured for threaded engagement with threaded opening of interbody device (Abstract; Figures 2a-c);
but is silent with regards to the head of the connection screw being snap-fit to the bone plate.
However, regarding claim 1 Dauster teaches the concept of snap-fitting an element inside another ([0044] describes the insert 180 being snap-fit into the receiver 100 via its flexible extensions 181 which fit into a corresponding aperture 101 when in the appropriate location of its receiver). Gray and Dauster are involved in the same field of endeavor, namely spinal implant fixation systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gray so that the screw head is snap-fit to the bone plate such as is taught by Dauster in order to prevent screw back-out and ensure the screw head of Gray would be locked in place once appropriately positioned, thus increasing security and safety of the device as a whole.
Regarding claim 3 the Gray Dauster Combination teaches the system of claim 1 substantially as is claimed,
wherein Dauster further teaches the receiver opening (corresponding to the “connection screw opening” of Gray in the Combination) includes first and second sections (Annotated Figure 15 below), wherein the first section is closer to the outer surface than the second section and has a cross-sectional-dimensions smaller than the second section such that a shoulder is formed therebetween (Annotated Figure 15 below; the Examiner notes the shoulder is the ledge between the two sections), 
the insert (“corresponding to the “head” of Gray in the Combination) being at least partially positioned within the second section of the receiver opening so that the shoulder prevents the insert from backing out (Annotated Figure 15; [0044] the tabs 183 connect with the apertures 101). 

    PNG
    media_image1.png
    447
    533
    media_image1.png
    Greyscale

Regarding claim 4 the Gray Dauster Combination teaches the system of claim 3 substantially as is claimed,
wherein Dauster further teaches the insert head (corresponding to the “connection screw head” of Gray in the Combination) includes a plurality of flexible members that are moveable radially inwardly from a first to a second position when the head is passed through the first section of the receiver opening (corresponding to the “connection screw opening” of Gray in the Combination) ([0044]; flexible extensions 181) and then from the second to first position when the flexible members are at least partially positioned in the second section ([0044]).
Regarding claim 5 the Gray Dauster Combination teaches the system of claim 1 substantially as is claimed,
wherein Dauster further teaches the flexible members each include a flange extending radially outward therefrom (Annotated Figure 15 item 183).
Regarding claim 7 the Gray Dauster Combination teaches the system of claim 1 substantially as is claimed,
wherein Gray further discloses the bone plate includes a second bone screw opening extending therethrough (Figure 3 item 120 shows at least four openings and four screws).
Regarding claim 8 the Gray Dauster Combination teaches the system of claim 7 substantially as is claimed,
wherein Gray further discloses the first and second bone screw openings are aligned with the connection screw opening along a longitudinal axis of the bone plate (Figure 3; [0038] plate is flat).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray and Dauster as is applied above, further in view of Jackson (US 20060111712 A1).
Regarding claim 6 the Gray Dauster Combination teaches the system of claim 1 substantially as is claimed,
but is silent with regards to the screw including a threaded interior opening.
However, regarding claim 6 Jackson teaches an orthopedic screw which  includes an outer thread (Figures 10-11 item 17) and a threaded interior opening with an inner thread (Figures 10-11 item 42). Gray and Jackson are involved in the same field of endeavor, namely fusion systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Gray Dauster Combination to include a threaded interior portion on the screw such as is taught by Jackson in order to allow the head an additional fixation mechanism to ensure it is tightly wedged into place, the cap preventing back-out and also to prevent bone matter or other tissue from entering into the opening by the screw head.
As regards the direction of each of the threads, the Examiner notes there are only two directions for threading to extend: right, or left. Since there is a limited number of choices, the Examiner notes the person of ordinary skill in the art at the time the invention was filed to modify the threading of either the inner threading and/or the outer threading so that they are either left- or right-handed since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success constitutes a pima facie case of obviousness.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Dauster as is applied above in view of Altarac et al. (US 20180318100 A1) hereinafter known as Altarac.
Regarding claim 9 the Gray Dauster Combination teaches the system of claim 1 substantially as is claimed,
but is silent with regards to the bone plate including a screw blocker opening.
However, regarding claim 9 Altarac teaches a spinal fusion system which includes a screw blocker opening (Figures 1-8 show an opening in body 12) positioned adjacent the bone screw opening (Figure 2 items 54), and a screw blocker rotatably positioned within the screw blocker opening (Figures 1-2, 6-8 item 16).  Gray and Altarac are involved in the same field of endeavor, namely spinal fusion systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Gray so that there is a screw blocker and opening such as is taught by Altarac, within the bone plate of Gray (which in Gray holds the screws) in order to prevent screw back-out. 
Regarding claim 10 the Gray Dauster Altarac Combination teaches the system of claim 9 substantially as is claimed,
wherein Altarac further teaches the screw blocker opening defines first and second grooves extending along a length of the blocker (Figures 9 and 14 item 78), and the blocker includes a projection that is alternately engageable to the first and second grooves (Figures 10-11 item 92; [0042] the rotation of the projections causes alternate engagement). The Examiner notes that while Altarac teaches the openings being located within an outer post 66 of the screw blocker, the person of ordinary skill in the art understands the obviousness of having those openings located within the screw blocker opening instead/as well, since this wouldn’t affect the function of the screw blocker at all. It has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 11 the Gray Dauster Altarac Combination teaches the system of claim 10 substantially as is claimed,
wherein Altarac further teaches the screw blocker include a flexible arm and the projection extends from the flexible arm (the flexible arm and projection are understood to be different extends of the arm 92: the flexible arm part being the part that moves in/out of the openings 78 as the device is turned, and the projection being the part which connects to face 94), the flexible arm being moveable inwardly when the blocker is rotated between the first and second grooves of the blocker opening ([0042] the arm is flexed inwards as it rotates until it fits into one of the side grooves). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/31/22